Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1, 4, 7, 8, 11, 14, and 15 are rejected under 35 USC 102(a)(1) as being anticipated by Kim et al. US 20130045750.

As to claim 1, Kim teaches a method (see figs.4-5) of selecting an airborne position reference node (see abstract), the method comprising: obtaining position coordinates of repeaters and position coordinate of a user ([0043, 0067, 0080-0081] teaches obtaining coordinate points of user for nodes also see figs.2-3); calculating a weight center coordinate of the repeaters by using the position coordinates of the repeaters ([0007, 0014-0017, 0023, 0062, 0071-0077] teaches calculating weight center for position coordinates and also see figs.8a-8c); determining a plane having a vector connecting the weight center coordinate of the repeaters and the position coordinate of the user as a normal vector ([0014, 0071-0073] teaches vector connecting weight center position coordinate, also see fig.6); orthographically projecting the position coordinates of the repeaters onto the plane (see fig.9); and selecting a certain number of repeaters located farthest from the weight center coordinate of the repeaters to be airborne position reference nodes ([0058, 0065, 0071-0072] teaches selecting based on location farthest from center position coordinate), on the basis of the orthographically projected coordinates of the repeaters and the weight center coordinate of the repeaters (see figs.8a-8c).     As to claim 4, Kim teaches the method of claim 1, wherein the selecting the certain number of the repeaters located farthest from the weight center coordinate of the repeaters to be the airborne position reference nodes (see figs.8a-8c) comprises selecting four repeaters located farthest from the weight center coordinate of the repeaters to be airborne position reference nodes ([0058, 0065, 0071-0072] teaches selecting plurality based on location farthest from center position coordinate).     As to claim 7, Kim teaches the method of claim 1, wherein the calculating of the weight center coordinate comprises setting the weight center coordinate to be the origin ([0007, 0014-0017, 0023, 0062, 0071-0077] teaches calculating weight center for position coordinates with center at origin, see figs.8a-8c).     As to claim 8, Kim teaches an apparatus (see figs.4-5) of selecting an airborne position reference node (see abstract), the apparatus comprising: a communicator configured to receive position coordinates of repeaters and position coordinate of a user ([0043, 0067, 0080-0081] teaches obtaining coordinate points of user for nodes also see figs.2-3); a controller configured to calculate a weight center coordinate of the repeaters by using the position coordinates of the repeaters ([0007, 0014-0017, 0023, 0062, 0071-0077] teaches calculating weight center for position coordinates and also see figs.8a-8c); determine a plane having a vector connecting the weight center coordinate of the repeaters and the position coordinate of the user as a normal vector ([0014, 0071-0073] teaches vector connecting weight center position coordinate, also see fig.6); orthographically project the position coordinates of the repeaters onto the plane (see fig.9); and select a certain number of repeaters located 
     As to claim 15, Kim teaches a non-transitory computer-readable recording medium (see [0059] teaches computer readable medium) having recorded thereon a program for executing, on a computer, the method defined in claim 1.



Claim Objections


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646